THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N ChoicePlusSM Product Suite, ChoicePlusSM II Product Suite ChoicePlus AssuranceSM A Share, ChoicePlus AssuranceSM B Share ChoicePlus AssuranceSM C Share, ChoicePlus AssuranceSM L Share ChoicePlus AssuranceSM Bonus, ChoicePlusSM Design ChoicePlus AssuranceSM Series, ChoicePlusSM Rollover ChoicePlusSM Signature, Lincoln InvestmentSolutionsSM Variable Annuity LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N for Variable Annuities ChoicePlusSM Product Suite, ChoicePlusSM II Product Suite ChoicePlus AssuranceSM A Share, ChoicePlus AssuranceSM B Share ChoicePlus AssuranceSM C Share, ChoicePlus AssuranceSM L Share ChoicePlus AssuranceSM Bonus, ChoicePlusSM Design ChoicePlusSM Signature, ChoicePlus AssuranceSM Series Lincoln InvestmentSolutionsSM Variable Annuity Supplement dated September 23, 2013 to the Prospectus dated May 1, 2013, as supplemented THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N for Variable Annuities ChoicePlus AssuranceSM Prime Supplement dated September 23, 2013 to the Prospectus dated June 3, 2013, as supplemented This Supplement outlines fund name changes for certain funds that are offered as investment options under your annuity contract. All other provisions outlined in your prospectus remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Lincoln Variable Insurance Products Trust has informed us that, effective November 11, 2013, the name of the following funds will be changed, according to the table below. The fees and investment objective of the funds will not change. CURRENT FUND NAME NEW FUND NAME LVIP RPM BlackRock Global Allocation V.I. Fund LVIP BlackRock Global Allocation V.I. RPM Fund LVIP RPM VIP Contrafund® Portfolio LVIP VIP Contrafund® RPM Portfolio Please retain this Supplement for future reference.
